Contracts; release; settlement vmder eontraet modification; wawer of all claims. — On October 1, 1976 the court entered the following order. For previous actions by the court in the *335series of cases filed Ijy James McConnen & Sons, see 205 Ct. Cl. 839 (1974); 208 Ct. Cl. 1015,1016 (1976).

James MeOonnen, fro se.

Vincent M. Garvey, with whom was Assistant Attorney General Bex E. Lee, for defendant.
Before Davis, Judge, Presiding, IyttNzig AND BeNNEtt, Judges.
“This case comes before the court for review of the recommended decision of Trial Judge Kenneth R. Harkins, filed May 24,1976 [reported in full at 22 CCF para. 80824], as a result of a document filed by plaintiff on June 28,1976, and entitled “REPLY TO FINAL ORDER OF TRIAL JUDGE CASE 450-73-May 24/76 & TO ¡IT’S CROSS INCORPORATION IN THE ORDER OF CASES 209-74, 211-74, 210-74 & 304-74.”
“Since plaintiff represents himself, we have treated this document as a request for review pursuant to Rule 54(b) (3). Upon consideration of plaintiff’s submission and defendant’s response thereto, the court agrees with the trial judge’s recommended decision and adopts it as the basis for its judgment in this case. Copies of his decision have been furnished to the parties.
“rr is- therefore ordered that plaintiff’s motion for summary judgment is denied; defendant’s cross-motion for summary judgment is granted and plaintiff’s petition, as amended, is dismissed.
“Plaintiff has' also filed a' document designated as his fourth petition for a peremptory writ of prohibition and has included therein requests for relief similar to those which have previously been considered by the court in other cases filed by plaintiff. See the court’s order in docket Nos. 209-74 and 2Í1-74, issued January 23,1976 [208 Ct. Cl. 1015], To the extent that the court has jurisdiction thereof, plaintiff’s additional requests for a vrat of prohibition and other relief are hereby denied.”
Plaintiff’s fifth petition for peremptory writ of prohibition was denied January 7,1977, to extent that the court has jurisdiction thereof.